*508DISSENTING OPINION OF
MR. JUSTICE WOLF.
Perhaps it would have been technically more correct if I had agreed that the judgment of the lower court in quashing the certiorari should be affirmed. As, however, I think the municipal court was without jurisdiction to order a change of venue and as the opinion of this Court decides that such jurisdiction existed, a dissent seemed more logical.
At common law actions of this nature were transitory and a defendant might be sued where found. Statutes in most states have made jurisdiction depend upon the residence of the defendant unless he submits. In Porto Rico by statute this is true for the district courts, but the statute does not expressly apply to municipal courts. I am not convinced that a statute providing for municipal courts a procedure similar to the district courts could confer upon them jurisdiction which said municipal courts did not otherwise possess. I shall treat this a little more at length in discussing my principal point.
This point is, assuming that jurisdiction in Porto Rico depends on the residence of a defendant, no statute makes any provision for a change of venue from one municipal court to another. To give, a court jurisdiction by change of venue is one thing. To say, as does section 3 of the Act of 1904, that the proceedings in the municipal courts must be conducted according to the rules and proceedings in the district courts, is another. This section, to my mind, clearly means that the procedure to be followed by the municipal courts must conform to the rules and procedure after the municipal court acquires jurisdiction. The statute confers no new jurisdiction. If the municipal court is without jurisdiction it can declare that fact, but the law gives it no authority to transfer a cause. Statutes conferring jurisdiction or power to transfer must be strictly construed, as witness the majority opinion in this ease. I should not dissent from the *509reasoning of the said opinion if I agreed on the right of municipal courts to order changes of venue.